16Detailed Action

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 22, the claim recites “the first horizontally oriented portion of the gate conductor layer” however there is no antecedent basis for the first horizontally oriented portion of the gate conductor layer and it is unclear what would be meant by such an arrangement for the purpose of examination the claim will be interpreted to mean -- the first horizontally oriented portion of the gate dielectric layer--.

Regarding claim 23, the claim is dependent on and require all the limitations of claim 22 and is therefore rejected for the same reason as claim 22.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 21-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Seo (US 20070190766 A1 newly cited hereinafter Seo) and further in view of Mallela (US 20180053821 A1 newly cited hereinafter Mallela) and still further in view of Zhang (US 9530866 B1 newly cited hereinafter Zhang).

	Regarding claim 1, Seo teaches in Figs. 3A-3J with associated text a method of forming a semiconductor structure, comprising: patterning a hard mask layer 210 over a top surface of a substrate 100 (paragraph [0030], Fig. 3A); 
forming a first portion 105 of one or more vertical structures (105 and 110) below the patterned hard mask layer (paragraph [0032], Fig. 3B); 
forming a top spacer 215 on sidewalls of the hard mask layer and the first portion of the one or more vertical structures (paragraph [0033], Fig. 3B); 
forming a second portion (110 and portion surrounded by 100_B) of the one or more vertical structures in the substrate below the top spacer (paragraph [0034] and [0035], Fig. 3C); 

forming an interfacial layer 112 on the trimmed sidewalls of the second portion of the one or more vertical structures (112 is a thermal oxide interfacing 110 (paragraph [0040], Fig. 3F) and therefore interpreted to be an interfacial layer);
wherein the one or more vertical structures provide one or more vertical transport channels 110c (paragraph [0040]) for one or more vertical transport field-effect transistors (paragraph [0070]).
	Seo does not specify that the one or more vertical structures are one or more vertical fins; and forming a gate stack over the interfacial layer, the gate stack comprising: a gate dielectric layer having an inverted-L shape profile proximate the top surface of the one or more vertical fins; and the gate conductor layer has an inverted-L shape profile below the inverted-L shape profile of the gate dielectric layer, however Seo does teach forming a gate conductor 231 over the interfacial layer.
	Mallela discloses in Figs. 1-36 with associated text a method similar to that of Seo wherein one or more vertical structures 131 (Fig. 3) similar to those of Seo are patterned to be one or more vertical fins (paragraph [0077]) and further discloses forming a gate stack (280 and 310) (paragraphs [0127] and [0144]) over the interfacial layer (paragraph [0128]), the gate stack comprising: a gate dielectric layer 280 having an inverted-L shape profile proximate the top surface of the one or more vertical fins (Fig. 22); and a gate conductor layer 310 has an inverted-L shape profile below the inverted-L shape profile of the gate dielectric layer.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to pattern the one or more vertical structures of Seo to be one or more vertical fins as taught by Mallela because according to Mallela such vertical fins can be formed can be formed by a sidewall image transfer (SIT) process, where the SIT process can be a self-aligned double patterning (SADP), or self-aligned quadruple patterning (SAQP) that repeats SADP to provide quadruple features at a tighter pitch between vertical fins (paragraph [0071]) and are suitable for forming a vertical FET (vertical finFET (paragraph [0173]) furthermore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a gate stack similar to that of Mallela over the interfacial layer of Seo so that the method of Seo comprises forming a gate stack over the interfacial 
	Seo in view of Mallela still does not specify a top surface of the gate conductor layer being below a top surface of the gate dielectric layer.
	Zhang teaches in Figs. 2F or 2G a gate stack similar to that of Seo in view of Mallela wherein a top surface of a gate conductor layer 124B is below a top surface of the gate dielectric layer 124A.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to pattern the gate stack of Seo in view of Mallela so that a top surface of the gate conductor layer is below a top surface of the gate dielectric layer because according to Zhang such an operation results in the definition of a self-aligned replacement gate structure (Zhang column 7, lines 45-48)
		
Regarding claim 2, Seo teaches removing the hard mask layer and at least a first portion of the top spacer (paragraph [0051], Fig. 3I), a second portion of the top spacer remaining (paragraph [0051], Fig. 3I) to protect the interfacial layer such that the interfacial layer has a uniform thickness (the spacer remains above the interfacial layer for example during removing the hard mask (Fig. 3I, paragraph [0051]) and therefore protect portions of the interfacial layer from being removed as well and thereby becoming non-uniform in thickness).  

Regarding claim 4, Seo teaches forming the first portion of the one or more vertical fins comprises etching portions of the substrate exposed by the patterned hard mask layer to a first depth (paragraph [0032], Fig. 3B); forming the second portion of the one or more vertical fins comprises etching portions of the substrate exposed by the patterned hard mask layer to a second depth (paragraph [0034], Fig. 3C); and trimming the sidewalls of the second portion of the one or more vertical fins comprises etching the sidewalls of the second portion of the one or more vertical fins (paragraph [0039], Fig. 3F).  	 

Regarding claim 5, Seo teaches forming a bottom source/drain region (B/L paragraph (0036]) surrounding a first portion (portion of second portion between bottom source drain regions) of the sidewalls of the second portion of the one or more vertical fins (Fig. 3D); and forming a bottom spacer 220 (220 spaces B/L from future overlying structures (Fig. 3F) and is therefore interpreted to be a bottom spacer) over a top surface of the bottom source/drain region and surrounding a second portion (lower portion of 110 surrounded by 220) of the sidewalls of the second portion of the one or more vertical fins (Fig. 3F).  
	Mallela teaches in Figs. 8-9 with associated text a method similar to that of Seo comprising forming a bottom source/drain region 230 (Fig. 9) a top surface of the portions (interface between 100 and bottom of B/L) of the substrate exposed by the patterned hard mask layer etched to a depth to define the fin (top surface of 120 on which 230 is formed (Fig. 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the bottom source drain region of Seo over a top surface of the portions (interface between 100 and bottom of B/L) of the substrate exposed by the patterned hard mask layer etched to a depth to define the fin as taught by Mallela because according to Mallela the source/drain layer 230 can be formed by epitaxial growth from the exposed surfaces of a crystalline vertical fin 131, where the source/drain layer 230 can grow laterally (paragraph [0105]) so that such a method would be suitable for forming a source drain region in the method of Seo in view of Mallela.

Regarding claim 6, Seo teaches the interfacial layer comprises forming the interfacial layer on a third portion (portion of 100 over 220) of the sidewalls of the second portion of the one or more vertical fins (Fig. 3F). 

 Regarding claim 7, Seo in view of Mallela teaches the method of claim 6.
Seo does not specify forming the interfacial layer comprises performing a chemical oxidation of exposed portions of the sidewalls of the second portion of the one or more vertical fins however Seo teaches forming the interfacial layer comprises performing a thermal oxidation of exposed portions of the sidewalls of the second portion of the one or more vertical fins (paragraph [0040]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the interfacial layer of Seo by performing a chemical oxidation of exposed portions of the sidewalls of the second portion of the one or more vertical fins as taught by Mallela because according to Mallela such an interfacial layer can  reduce the amount of interface trapped charge, D.sub.it, at the channel-to-gate dielectric interface, furthermore one of ordinary skill in the art at the time of the invention would have been motivated to look to analogous art teaching alternative suitable or useful methods of performing the disclosed step of forming the interfacial layer, art recognized suitability for an intended purpose has been recognized to be motivation to combine. MPEP 2144.07.

 Regarding claim 8, Seo in view of Mallela teaches the method of claim 6.
Seo does not specify forming the gate dielectric layer over a top surface of the bottom spacer, the interfacial layer, the first top spacers and the hard mask layer; and forming a gate conductor layer over the gate dielectric layer, however Seo teaches forming a gate 231 over a top surface of the bottom spacer and the interfacial layer (Fig. 3G).  
Mallela teaches forming a gate dielectric layer 280 over a top surface of a bottom spacer 255 (Fig. 15), an interfacial layer (paragraph [0128]), first top spacers 270 (Fig. 15) and a hard mask layer 151 (Fig. 15) (paragraph [0126]); and forming a gate conductor layer (310 and/or 320) over the gate dielectric layer (Fig. 21, paragraph [0144] and [0149]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a gate dielectric and gate conductor similar to that of Mallela in the method of Seo because according to Mallela such a gate stack structure can be useful to provide a high-k dielectric (paragraph [0128]) and a work function layer 310 to adjust the electrical properties of a gate electrode (paragraph [0145]).

Regarding claim 21, Seo in view of Mallela, Zhang teaches the inverted-L shape profile of the gate dielectric layer comprises: a first vertically oriented portion adjacent sidewalls of the interfacial layer; and a first horizontally oriented portion extending from an upper portion of the first vertically oriented portion below a bottom surface of the top spacer (Zhang Fig. 2F).  

Regarding claim 22, Seo in view of Mallela, Zhang teaches the inverted-L shape profile of the gate conductor layer comprises: a second vertically oriented portion adjacent sidewalls of the first vertically oriented portion of the gate dielectric layer; and a second horizontally oriented portion extending from an upper portion of the second vertically oriented portion of the gate conductor layer below a bottom surface of the first horizontally oriented portion of the gate dielectric layer (Zhang Fig. 2F).  

Regarding claim 24, Seo in view of Mallela, Zhang teaches the method of claim 1. 
Seo does not specify the first top spacers protect the interfacial layer such that the interfacial layer has a uniform thickness.
Language in an apparatus or product claim directed to the function, operation, intent-of-use, and materials upon which the components of the structure work that does not structurally limit the components or patentably differentiate the claimed apparatus or product from an otherwise identical prior art structure will not support patentability. See, e.g., In re Rishoi, 197 F.2d 342, 344-45 (CCPA 1952); In re Otto, 312 F.2d 937, 939-40 (CCPA 1963); In re Ludtke, 441 F.2d 660, 663-64 (CCPA 1971); In re Yanush, 477 F.2d 958, 959 (CCPA 1973). The patentability of an apparatus claim depends only on the claimed structure, not on the use or purpose of that structure, Catalina Mktg. Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002), or the function or result of that structure. In re Danly, 263 F.2d 844, 848 (CCPA 1959).  Please also see M.P.E.P. 2114 [R-1].
The following italicized limitations of claim 1 lines 10-11 are understood to be functional (i.e. protect the interfacial layer such that the interfacial layer has a uniform thickness): The limitation describes purpose, function, operation, or intent -of-use the first top spacers. However, the claim does not disclose a sufficient structure which supports the function. Since Seo shows an identical structure as .

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Mallela as applied to claim 8 and further in view of Zhang (US 9530866 B1 newly cited hereinafter Zhang) and still further in view of Balakrishnan et. Al. (US 9799777 B1 newly cited hereinafter Balakrishnan).

Regarding claim 9, Seo in view of Mallela teaches the method of claim 8.
Seo does not specify recessing the gate dielectric layer and the gate conductor layer below a top surface of the hard mask layer; forming a gate encapsulation layer disposed over the gate dielectric layer, the gate conductor layer, exposed portions of the top spacer, and the top surface of the hard mask layer; and filling an interlayer dielectric disposed over the gate encapsulation layer.  
Zhang teaches in Figs. 2D-2E with associated text recessing a gate dielectric layer 124A and a gate conductor layer 124B below a top surface of a hard mask layer 109 (Fig. 2E column 7, lines 25-32); forming a gate encapsulation layer 130 disposed over the gate dielectric layer, the gate conductor layer, exposed portions of a top spacer 120, and the top surface of the hard mask layer (Fig. 2H, column 8, lines 22-24); and filling an interlayer dielectric 132 disposed over the gate encapsulation layer (Fig. 2I, column 8, lines 28-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recess the gate dielectric layer and gate conductor layer of Seo in view of Mallela and form a gate encapsulation layer and an interlayer dielectric as taught by Zhang because according to Zhang such methods may be employed in advanced device technologies such as those requiring the use of self-aligned contacts (column 10, lines 15-18) so that such methods would be useful for forming self aligned contacts in the device of Seo in view of Mallela.
Seo in view of Mallela and Zhang does not specify the recessing the gate dielectric layer and the gate conductor layer is above a bottom surface of the top spacer.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recess the gate dielectric layer and gate conductor layer of Seo in view of Mallela and Zhang above a bottom surface of the top spacer as taught by Balakrishnan because according to Balakrishnan floating gate material 38 may have a topmost surface that is located between a topmost and a bottommost surface of the upper portion 28B of the epitaxial semiconductor channel material 28 (column 10, lines 57-80) so that arranging the gate dielectric layer and the gate conductor layer is above a bottom surface of the top spacer would be suitable in the device of Seo in view of Mallela and Zhang.

Regarding claim 10, Seo in view of Mallela, Zhang and Balakrishnan teaches the method of claim 9.
Seo does not specify planarizing the interlayer dielectric to remove portions of the gate encapsulation layer and expose the top surface of the hard mask layer.  
Zhang teaches planarizing the interlayer dielectric to remove portions of the gate encapsulation layer and expose the top surface of the hard mask layer (Fig. 2I, column 8 lines 30-39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to planarize the interlayer dielectric to remove portions of the gate encapsulation layer and expose the top surface of the hard mask layer of Seo in view of Mallela, Zhang and Balakrishnan as taught by Zhang because according to Zhang such methods may be employed in advanced device technologies such as those requiring the use of self-aligned contacts (column 10, lines 15-18) so that such methods would be useful for forming self aligned contacts in the device of Seo in view of Mallela Zhang and Balakrishnan.

Regarding claim 11, Seo in view of Mallela, Zhang and Balakrishnan teaches the method of claim 10.

Zhang teaches removing the hard mask layer (Fig. 2L, column 8, lines 60-63) exposed portions of the gate encapsulation layer disposed over the gate conductor layer and the gate dielectric layer (portion of 130 that is converted to another layer and therefore removed is higher than and therefore over the gate dielectric and gate conductor layer Fig. 2J-2K, column 8, lines 46-49), and a portion of the top spacer (Fig. 2L, column 8, lines 60-63),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to remove the hard mask layer, exposed portions of the gate encapsulation layer disposed over the gate conductor layer and the gate dielectric layer, and a portion of the top spacer of Seo in view of Mallela, Zhang and Balakrishnan as taught by Zhang because according to Zhang such methods may be employed in advanced device technologies such as those requiring the use of self-aligned contacts (column 10, lines 15-18) so that such methods would be useful for forming self aligned contacts in the device of Seo in view of Mallela Zhang and Balakrishnan.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Mallela and Zhang as applied to claim 8 and further in view of Balakrishnan et. Al. (US 20180233501 A1 newly cited hereinafter Balakrishnan501).

Regarding claim 23, Seo in view of Mallela and Zhang teaches the method of claim 1.
Seo does not specify at least a portion of a top surface of the second horizontally oriented portion of the gate conductor layer is exposed by the first horizontally oriented portion of the gate dielectric layer.  
Balakrishnan501 teaches in Fig. 26 with associated text at least a portion of a top surface (portion of 76B extending beyond 72B) of a second horizontally oriented portion of the gate conductor layer 76B is exposed by a first horizontally oriented portion of the gate dielectric layer 72B similar to that of Seo in view of Mallela and  Zhang.
.

Allowable Subject Matter

Claims 12-14 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
After completing a thorough search of dependent claim 12, the prior art of record, alone or in combination does not disclose, teach or fairly suggest a method of forming a semiconductor structure, comprising: trimming sidewalls of the second portion of the one or more vertical fins; forming an interfacial layer 112 on the trimmed sidewalls of the second portion of the one or more vertical fins; recessing the gate dielectric layer and the gate conductor layer below a top surface of the hard mask layer and above a bottom surface of the top spacer; forming a gate encapsulation layer disposed over the gate dielectric layer, the gate dielectric layer, exposed portions of the top spacer, and the top surface of the hard mask layer;  removing exposed portions of the gate encapsulation layer disposed over the gate conductor layer and the gate dielectric layer, and a portion of the top spacer; recessing the gate conductor layer to remove portions of the gate conductor layer exposed by removal of the exposed portions of the gate encapsulation layer; and recessing the gate dielectric layer to remove portions of the gate dielectric layer over the gate conductor layer exposed by recess of the gate conductor layer in combination with the rest of the limitations of the claim.

.

Response to Arguments

Applicant's arguments filed 11/06/2020 have been fully considered but they are not persuasive. Regarding the arguments on page 9, although Seo does not specify the gate stack comprising: a gate dielectric layer having an inverted-L shape profile proximate the top surface of the one or more vertical fins; and the gate conductor layer has an inverted-L shape profile below the inverted-L shape profile of the gate dielectric layer. However Mallela discloses in Figs. 1-36 with associated text a method similar to that of Seo wherein one or more vertical structures 131 (Fig. 3) similar to those of Seo are patterned to be one or more vertical fins (paragraph [0077]) and further discloses forming a gate stack (280 and 310) (paragraphs [0127] and [0144]) over the interfacial layer (paragraph [0128]), the gate stack comprising: a gate dielectric layer 280 having an inverted-L shape profile proximate the top surface of the one or more vertical fins (Fig. 22); and a gate conductor layer 310 has an inverted-L shape profile below the inverted-L shape profile of the gate dielectric layer and Zhang teaches in Figs. 2F or 2G a gate stack similar to that of Mallela wherein a top surface of a gate conductor layer 124B is below a top surface of the gate dielectric layer 124A.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J GRAY/Examiner, Art Unit 2897        

/Mohammed Shamsuzzaman/Primary Examiner, Art Unit 2897